In two separate actions, seeking, inter alia, to recover a brokerage commission, the plaintiff (1) appeals in action No. 1 (index No. 18815/85) from an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered February 4, 1987, which granted the motion by the defendants for summary judgment and a cross motion by the third-party defendants for the same relief, and (2) purports to appeal in action No. 2 (index No. 19932/86) from an order of the same court, also entered February 4, 1987, which granted the respective motion and cross motion by the defendants therein to dismiss the complaint.
Ordered that the order entered February 4, 1987, in action No. 1 is affirmed; and it is further,
*556Ordered that the appeal from the order entered February 4, 1987, in action No. 2 is dismissed, as no notice of appeal from that order appears in the record on appeal; and it is further,
Ordered that the defendants-respondents and third-party defendants-respondents appearing separately and filing separate briefs are awarded one bill of costs.
We agree with the Supreme Court, Westchester County, that the plaintiff failed to come forward with sufficient evidence to establish the existence of a contractual agreement between himself and the defendants (see, Julien J. Studley, Inc. v New York News, 70 NY2d 628, rearg denied 70 NY2d 748). Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.